Exhibit 10.7(e)

FMC Technologies, Inc.

Salaried Employees’ Equivalent Retirement Plan

As Amended and Restated, Effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE Section 1.    Establishment and Purposes of the Plan    1 Section
2.    Participants    1 Section 3.    Excess Benefit    1 Section 4.    Funding
   1 Section 5.    Establishment of Trust    2 Section 6.    Payment of Excess
Benefit    2 Section 7.    Actuarial Equivalent Benefit    3 Section 8.   
Administration of the Plan    3 Section 9.    Amendment and Termination    4
Section 10.    Employment    4 Section 11.    Withholding for Taxes    4 Section
12.    Immunity of Committee Members    4 Section 13.    Action by Employer    5
Section 14.    Effect on Other Employee Benefit Plans    5 Section 15.   
Non-Alienation of Benefits    5 Section 16.    Employer Liability    5 Section
17.    Notices    5 Section 18.    Gender, Number and Headings    5 Section 19.
   Controlling Law    5 Section 20.    Successors    6 Section 21.   
Severability    6 Section 22.    Subsequent Changes    6 Section 23.    Benefits
Payable to Minors, Incompetents and Others    6 Section 24.    409A Compliance
   6

 

i.



--------------------------------------------------------------------------------

FMC Technologies, Inc. Salaried Employees’ Equivalent Retirement Plan

Section 1. Establishment and Purposes of the Plan. The FMC Technologies, Inc.
Salaried Employees’ Equivalent Retirement Plan (the “Plan”), as established
effective May 1, 2001 by FMC Technologies, Inc., a Delaware corporation
(“Company”), is hereby amended and restated effective January 1, 2009. The
purpose of the Plan is to provide employees of the Company and its affiliated
companies that have adopted the Plan (each such company an “Employer”) with the
retirement benefits they would have received under the Part I – Salaried and
Non-Union Hourly Employee’ Retirement Plan of the FMC Technologies, Inc.
Employees’ Retirement Program (the “Salaried Retirement Plan”), but for the
limitations of Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986,
as amended (the “Code”), and but for the fact that amounts an employee defers
under the FMC Technologies, Inc. Non-Qualified Savings and Investment Plan
(“Non-Qualified Savings Plan”) are not pensionable earnings under the Salaried
Retirement Plan.

The Company intends for the Plan to comply in operation with Code Section 409A
on and after January 1, 2005 and to comply in documentational form on and after
January 1, 2009.

Section 2. Participants. An employee of any Employer who is an active
participant in the Salaried Retirement Plan will become a “Participant” on the
day he or she becomes entitled to an Excess Benefit under Section 3. Once an
individual is a Participant, he or she will remain a Participant until his or
her entire Excess Benefit has been paid.

Section 3. Excess Benefit. Each employee of an Employer who is an active
participant in the Salaried Retirement Plan will be entitled to receive an
“Excess Benefit” equal to the amount, if any, by which his or her accrued
benefit under the Salaried Retirement Plan is reduced:

 

  (a) to comply with the limitations of Code Section 415;

 

  (b) because his or her pensionable earnings exceed the annual compensation
limit under Code Section 401(a)(17), as adjusted; and

 

  (c) because deferred compensation is not included in the definition of
pensionable earnings under the Salaried Retirement Plan.

Section 4. Funding. The amount of a Participant’s Excess Benefit, if any, will
be determined at the time the Participant becomes entitled to receive a
retirement benefit under the Salaried Retirement Plan, or at another time
determined by the Committee (as defined in Section 8) in its sole discretion,
according to rules of uniform application. Neither the Company nor any Employer
is required to segregate on its books or elsewhere any amount to be used to pay
Excess Benefits, and no accounts will be maintained for Participants under the
Plan. This Plan will be unfunded, and Excess Benefits will be payable only from
the general assets of the Company or any Employer. Each Participant has only the
rights of an unsecured creditor of the Company or any Employer, as to his or her
Excess Benefit.



--------------------------------------------------------------------------------

Section 5. Establishment of Trust. The Company has established a rabbi trust in
order to accumulate assets to pay Plan obligations, which is an irrevocable
trust subject to the jurisdiction of U.S. federal courts that may hold an
insurance contract or contracts and/or such other assets as determined by the
Company. The assets and income of the trust will be subject to the claims of the
Company’s creditors in the event of the Company’s bankruptcy or insolvency. The
establishment or maintenance of the trust will not affect the Company’s
liability to pay Excess Benefits, except that the liability shall be reduced to
the extent assets of the trust are used to pay Excess Benefits. A Participant
will have no claim in any asset of the trust, or in specific assets of the
Company or any Employer, and will have the status of a general unsecured
creditor for any amounts due under this Plan.

Section 6. Payment of Excess Benefit. A Participant’s Excess Benefit shall be
paid pursuant to this Section 6. A Participant’s Excess Benefit will be paid to
such Participant according to the form of payment elected by such Participant,
which form may be either (a) a lump sum or (b) monthly installments over a
period of five (5) years, such payment(s) to commence no later than 90 days
following the Participant’s separation from service for any reason. The
actuarial factors and assumptions provided in Section 7 shall be used in
determining the actuarial equivalent present value of any benefit.

Upon initial participation in the Plan, a Participant shall have until
January 31 of the calendar year following the calendar year in which the
Participant commences participation in the Plan pursuant to Section 2 to make an
initial election with respect to the form of payment. Absent a valid form of
payment election, a Participant shall receive payment of his or her Excess
Benefit in the form of a lump sum as soon as administratively possible, but in
any event no later than 90 days following separation from service for any
reason. In the event of the Participant’s death prior to the commencement of
payment, and notwithstanding a Participant’s election to the contrary, payment
shall be made in the form of a lump sum, such lump sum to be paid to the
Participant’s beneficiary as designated pursuant to a valid beneficiary
designation form filed with the Plan (“Beneficiary”) within 90 days following
death. Notwithstanding the foregoing, except for payments made upon separation
from service due to death, no payments shall be made to a Participant who is a
“specified employee” (as defined in Code Section 409A) of the Company or any
Employer (regardless of whether such Employer has adopted the Plan) until on or
after the first day of the seventh calendar month following the Participant’s
separation from service.

Notwithstanding the above to the contrary, a Participant may elect to have his
or her Excess Benefit paid in a form other than as initially elected above,
provided that:

 

  (a) Such election shall not take effect until at least 12 months after the
date on which the election is made;

 

-2-



--------------------------------------------------------------------------------

  (b) The first such payment must be deferred for a period of not less than five
years from the date such payment would otherwise have commenced; and

 

  (c) Such election shall not be effective if made less than 12 months prior to
the date the payment is otherwise scheduled to commence.

With respect to payments made in installments, the balance of such installments
that remain to be paid shall be credited with interest based on the interest
rate used to calculate actuarial equivalent present values set forth in
Section 7.

Notwithstanding the general distribution election rules under Code Section 409A
or the above to the contrary, pursuant to the transition rules set forth in
Treasury regulations promulgated pursuant to Code Section 409A and other IRS
guidance issued in connection with Code Section 409A thereto, a Participant
shall be permitted to make a new payment election with respect to the form of
payment of the Participant’s Excess Benefit, provided, such election (1) is made
on or before December 31, 2005, December 31, 2006, December 31, 2007 or
December 31, 2008, as applicable, (2) shall apply only to amounts that would not
otherwise be payable in 2005, 2006, 2007 or 2008, respectively, and (3) shall
not cause an amount to be paid in 2005, 2006, 2007 or 2008, respectively, that
would not otherwise be payable in such year.

Section 7. Actuarial Equivalent Benefit.

Conversion of a Participant’s Excess Benefit will be based on the 1994 Group
Annuity Reserving Table (weighted 50% male and 50% female, projected to 2002
using Scale AA), or the applicable mortality table prescribed under Code
Section 417(e)(3) or other guidance of general applicability issued thereunder,
and the lesser of 6% interest or the 30-year Treasury rate for November of the
preceding Plan Year.

Section 8. Administration of the Plan. This Plan will be administered by the
Company or, as delegated by the Board, by the FMC Technologies, Inc. Employee
Welfare Benefits Plan Committee (the “Committee”). The Committee has all
necessary power to administer the Plan, including the authority and duty to
interpret and apply the Plan’s terms, adopt any rules or regulations the
Committee deems necessary or desirable to operate the Plan, make whatever
determinations are permitted or required to maintain or administer the Plan and
take any other actions that prove necessary to administer the Plan properly, in
accordance with its terms. Any decision of the Committee as to any matter within
its authority will be final, binding and conclusive upon the Company, each
Employer, and each Participant, former Participant, Beneficiary or other person
claiming under or through any Participant or Beneficiary. An action of the
Committee regarding a particular Participant will not be binding on the
Committee regarding an action to be taken as to any other Participant. A member
of the Committee may be a Participant, but he or she may not participate in any
decision that directly affects his or her rights under the Plan, or the
computation of his or her Excess Benefit. Each determination required or
permitted under the Plan will be made by the Committee in its sole and absolute
discretion. The Committee may delegate some or all of its Plan duties or
responsibilities.

 

-3-



--------------------------------------------------------------------------------

Section 9. Amendment and Termination. The Company may amend or terminate the
Plan by action of its Board of Directors, or by action of a committee authorized
by the Company’s Board of Directors to amend the Plan. Any Employer may
terminate its participation in the Plan at any time by appropriate action, in
its discretion. The Plan will automatically terminate as to any Employer upon
termination of the Employer’s participation in the Salaried Retirement Plan. No
amendment or termination of the Plan shall, without the express written consent
of the affected current or former Participant or Beneficiary, reduce or alter
any benefit entitlement (as defined below) of such Participant or Beneficiary.
The benefit entitlement of any Participant or Beneficiary whose Excess Benefit
payments shall have commenced on a date prior to or coincident with the date of
a Plan termination or amendment shall be the amount and form of payment
hereunder in effect at the time of such termination or amendment. The benefit
entitlement of any other Participant or Beneficiary at such time shall be the
Participant’s accrued Excess Benefit as calculated pursuant to Sections 6 and 7
which may not be paid immediately but only at employment termination according
to Section 6. Any amendment or termination of the Plan shall be done in a manner
so as to comply with Section 409A of the Code, related Treasury regulations and
any other IRS guidance promulgated thereunder.

Section 10. Employment. Nothing in this Plan will be deemed to give any person
the right to remain in the employ of the Company, any Employer or any of its
affiliates, or affect the right of the Company, any Employer or any of its
affiliates to terminate or change the terms of any Participant’s employment,
with or without cause. By accepting any payment under this Plan, each
Participant, former Participant and Beneficiary and each person claiming under
or through a Participant, former Participant or Beneficiary, is conclusively
bound by any action or decision taken or made under the Plan by the Committee,
the Company or any Employer.

Section 11. Withholding for Taxes. Notwithstanding anything contained in this
Plan to the contrary, any Employer will withhold from any distribution or
deferral under the Plan whatever amount or amounts it is required to withhold to
comply with the tax withholding provisions of the Code or any state income tax
act for purposes of paying any income, estate, inheritance, employment or other
tax attributable to any amounts distributable under the Plan.

Section 12. Immunity of Committee Members. The members of the Committee may rely
upon any information, report or opinion supplied to them by any officer of an
Employer or any legal counsel, independent public accountant or actuary, and
will be fully protected in relying on any such information, report or opinion.
No member of the Committee will have any liability to the Company, any Employer
or any Participant, former Participant, Beneficiary, person claiming under or
through any Participant or Beneficiary, or other person interested or concerned
in connection with any Plan decision made by that member of the Committee, so
long as the decision was based on any such information, report or opinion, and
the Committee member relied on it in good faith.

 

-4-



--------------------------------------------------------------------------------

Section 13. Action by Employer. Any action required or permitted to be taken
under the Plan by an Employer must be taken by its board of directors, by a duly
authorized committee of its board of directors, or by a person or persons
authorized by its board of directors or an authorized committee.

Section 14. Effect on Other Employee Benefit Plans. Benefits accrued under this
Plan will not be included in the Participant’s compensation or earnings for
purposes of computing benefits under any other employee benefit plan maintained
or contributed to by the Company or any Employer, except as and to the extent
required under the terms of that employee benefit plan or applicable law.

Section 15. Non-Alienation of Benefits. A Participant’s rights to Excess
Benefits under the Plan cannot be granted, transferred, pledged or otherwise
assigned, in whole or in part, by the voluntary or involuntary acts of any
person, or by operation of law, and will not be liable or taken for any
obligation of the Participant. Any attempted grant, transfer, pledge or
assignment of a Participant’s rights to an Excess Benefit will be null and void
and without any legal effect.

Section 16. Employer Liability. Each Employer is liable to pay the Excess
Benefits earned or accrued for its eligible employees who are Participants. With
the consent of the Company’s Board of Directors (or of a duly appointed delegate
of the Board of Directors), any Employer may assume any other Employer’s Plan
liabilities and obligations. To the extent that an Employer assumes another
Employer’s Plan liabilities or obligations, the second Employer will be released
from any continuing obligation under the Plan. At the Company’s request, a
Participant, former Participant or Beneficiary will sign any documents
reasonably required by the Company to effectuate the purposes of this
Section 16; provided that Participant’s Excess Benefits are not adversely
affected.

Section 17. Notices. Any notice required to be given by the Company, an Employer
or the Committee must be in writing and must be delivered in person, by
registered mail, return receipt requested, or by regular mail, telecopy or
electronic mail. Any notice given by mail will be deemed to have been given on
the date it was mailed, correctly addressed to the last known address of the
person to whom the notice is to be given.

Section 18. Gender, Number and Headings. Except where the context otherwise
requires, in this Plan the masculine gender includes the feminine, the feminine
includes the masculine, the singular includes the plural, and the plural
includes the singular. Headings are inserted for convenience only, are not part
of the Plan, and are not to be considered in the Plan’s construction.

Section 19. Controlling Law. The Plan will be construed according to the
internal Laws of Delaware to the extent they are not preempted by any applicable
federal law.

 

-5-



--------------------------------------------------------------------------------

Section 20. Successors. The Plan is binding on all persons entitled to Excess
Benefits under it, on their respective heirs and legal representatives, on the
Committee and its successor, and on the Company and any Employer and their
successors, whether by way of merger, consolidation, purchase or otherwise.

Section 21. Severability. If any provision of the Plan is held to be illegal or
invalid for any reason, that illegality or invalidity will not affect the
remaining provisions of the Plan, and the Plan will be enforced and
administered, from that point forward, as if the invalid provisions had never
been part of it.

Section 22. Subsequent Changes. All Excess Benefits to which any Participant,
Beneficiary or other person is entitled under this Plan will be determined
according to the terms of the Plan as in effect when the Participant ceases to
be an employee for purposes of the Salaried Retirement Plan, and will not be
affected by any subsequent changes in Plan provisions, unless the Participant
again becomes an employee, or unless and to the extent the subsequent change
expressly applies to the Participant, his or her Beneficiary, or other person
claiming through or on behalf of the Participant or Beneficiary.

Section 23. Benefits Payable to Minors, Incompetents and Others. If any Excess
Benefit is payable to a minor, an incompetent, or a person otherwise under a
legal disability, or to a person the Committee reasonably believes to be
physically or mentally incapable of handling and disposing of his or her
property, the Committee has the power to apply all or any part of the Excess
Benefit directly to the care, comfort, maintenance, support, education or use of
the person, or to pay all or any part of the Excess Benefit to the person’s
parent, guardian, committee, conservator or other legal representative, to the
individual with whom the person is living, or to any other individual or entity
having the care and control of the person. The Plan, the Committee, the Company
and any Employer and their employees and agents will have fully discharged their
responsibilities to the Participant or Beneficiary entitled to a payment by
making payment under this Section 23.

Section 24. 409A Compliance. Notwithstanding any Plan provisions herein to the
contrary, the Plan shall be interpreted, construed and administered in such a
manner so as to comply with the provisions of Code Section 409A, Treasury
Regulations and any other related Internal Revenue Service guidance promulgated
thereunder.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf on this          day of                     , 2008, to be effective,
as amended and restated, as of January 1, 2009.

 

FMC TECHNOLOGIES, INC. By:  

 

 

 

  Vice President, Administration

 

-6-